  Case 1:21-cv-22445-KMM Document 62 Entered on FLSD Docket 09/03/2021 Page 1 of 1


AO 399 (01/09) Waiver of the Service of Summons



                                           UNTTBp SrarBS DTsrruCT CoURT
                                                                             for the
                                                               Southem District of Florida


                       DONALD J. TRUMP et. al
                                                                                   )
                              Plaintiff
                                                                                   )
                                                                                   )   Civil Action   No.   1:21-cv-22445-KMM
             YOUTUBE, LLC and SUNDAR PICHAI                                        )
                                  Defendant                                        )

                                                  WAIVER OF THE SERVICE OF SUMMONS

To:      RICHARD P. LAWSON ESQ.
                 Qrlame of the   plaintiff's attorney or unrepresented plaintffi

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

              I, or the entity I tepresent, agree to save the expense of serving a summons and complaint in this                      case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08t31t2021              the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


Date:                 OBl31l2O21
                                                                                               Signature ofthe           or                party

                            YOUTUBE, LLC                                                                          B. SHAPIRO
         Printed name of party waiving service of summons                                                        Printed name
                                                                                                       Stearns Weaver Miller
                                                                                         150 W. Flagler Street, Suite 2200, Miami, FL 33130

                                                                                                                    Address

                                                                                                      jshapiro@stearnsweaver.com
                                                                                                                 E-mail address

                                                                                                              (305) 789-3329
                                                                                                              Telephone number


                                                 Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expens€s of service, unless the defendant shows good cause for the failure.

           "Good cause" does n ol include a beliefthat the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

              Ifthe waiver is signed and retumed, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

              If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and   file   a copy with the court. By signing and retuming the waiver form, you are allowed more time to respond than if a summons had been served.
